
	
		III
		111th CONGRESS
		1st Session
		S. RES. 262
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2009
			Mr. Feingold (for
			 himself, Ms. Collins,
			 Mr. Dorgan, and Mr. Crapo) submitted the following resolution; which
			 was considered and agreed to
		
		RESOLUTION
		Designating the month of September 2009 as
		  National Atrial Fibrillation Awareness Month and encouraging
		  efforts to educate the public about atrial fibrillation.
	
	
		Whereas atrial fibrillation is a cardiac condition in
			 which electrical pulses disrupt the regular beating of the atria in the heart,
			 hampering the ability of the atria to fill the ventricles with blood, and
			 subsequently causing blood to pool in the atria and form clots;
		Whereas atrial fibrillation is the most common cardiac
			 malfunction and affects at least 2,200,000 people in the United States, with
			 increased prevalence anticipated as the population of the United States
			 ages;
		Whereas atrial fibrillation is associated with an
			 increased long-term risk of stroke, heart failure, and mortality from all
			 causes, especially among women;
		Whereas, according to the Journal of the American College
			 of Cardiology, atrial fibrillation accounts for approximately
			 1/3 of hospitalizations for cardiac rhythm
			 disturbances;
		Whereas, according to the American Heart Association, 3 to
			 5 percent of people in the United States who are 65 years of age and older are
			 estimated to have atrial fibrillation;
		Whereas, according to a study in the American Heart
			 Association journal Circulation, atrial fibrillation is
			 recognized as a major contributor to strokes, with an estimated 15 to 20
			 percent of strokes occurring in people with atrial fibrillation;
		Whereas the Journal of the American College of Cardiology
			 estimates that the treatment of atrial fibrillation costs approximately $3,600
			 per patient annually, for a total cost burden in the United States of
			 approximately $15,700,000,000;
		Whereas obesity is a significant risk factor for atrial
			 fibrillation;
		Whereas better education for patients and health care
			 providers is needed in order to ensure timely recognition of atrial
			 fibrillation symptoms; and
		Whereas more research into effective treatments for atrial
			 fibrillation is needed: Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 month of September 2009 as National Atrial Fibrillation Awareness
			 Month;
			(2)supports efforts
			 to educate people about atrial fibrillation;
			(3)recognizes the
			 need for additional research into treatment for atrial fibrillation; and
			(4)encourages the
			 people of the United States and interested groups to observe and support
			 National Atrial Fibrillation Awareness Month through appropriate programs and
			 activities that promote public awareness of atrial fibrillation and potential
			 treatments for atrial fibrillation.
			
